DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-10 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach et al. (US Pub.: 2012/0216012) in view of Shim et al. (US Patent 9,342,478).

As per claim 1, Vorbach teaches/suggests a coprocessor comprising: a queue configured to store a plurality of instruction operations, wherein the queue comprises a scheduler circuit (e.g. associated with instruction(s) being issued/scheduled via instruction pool); and a plurality of processing elements (e.g. associated with n by m array of ALUs ([0025]-[0026]; and [0889]-[0900]) coupled to the queue, wherein the scheduler circuit is configured to issue a given instruction operation of the plurality of instruction operations to the plurality of processing elements (e.g. associated with instruction(s) being issued/scheduled via instruction pool to corresponding ALUs), and wherein a given processing element of the plurality of processing elements comprises an arithmetic-logic unit (ALU) circuit configured to perform a plurality of ALU operations on operands to generate a result; and wherein the ALU circuit is configured to prevent evaluation of circuitry (e.g. associated with part that is not used being disabled), and having one or more operands (Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0090]; [0313]; [0887]; and [0889]-[0900]).
Vorbach does not teach the coprocessor comprising:
wherein respective instruction operations of the plurality of instruction operations include respective bypass indications; and

wherein the given instruction operation is defined to perform a subset of the plurality of ALU operations, and wherein the given instruction operation includes a first bypass indication of the respective bypass indications, and wherein the first bypass indication causes at least one of the first ALU operation and the second ALU operation to be bypassed in each of the plurality of processing elements, wherein the at least one of the first ALU operation and the second ALU operation is not a part of the subset; and
wherein the ALU circuit implementing the at least one of the first ALU operation and the second ALU operation responsive to the first bypass indication, and wherein one or more input to the circuitry implementing the at least one of the first ALU operation and the second ALU operation are bypassed through the circuitry to an output of the circuitry responsive to the first bypass indication
Shim teaches/suggests a system comprising: wherein respective instruction operations of the plurality of instruction operations (e.g. associated with instruction operations in 110 and 130 of Fig. 1) include respective bypass indications (e.g. associated with ‘route’ in Fig. 3B); and operating on a plurality of inputs (e.g. associated with input from 553 and 555 in Fig. 2), and wherein the plurality of ALU operations comprises a first ALU operation (e.g. associated with first ALU operation by corresponding first PE that is adjacent to second PE) and a second ALU operation (e.g. associated with second ALU operation by corresponding second PE that is adjacent to first PE) that occurs subsequent to the first ALU operation for at least one instruction 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Shim’s architecture for bypassing into Vorbach’s co-processor for the benefit of implementing a reconfigurable processor with Shim, col. 7, ll. 41-47) to obtain the invention as specified in claim 1.

As per claim 2, Vorbach and Shim teach/suggest all the claimed features of claim 1 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the ALU circuit comprises a multiplier and an adder, wherein the multiplier is configured to multiply the plurality of input operands, and wherein the adder is configured to add a second input operand to a result of the multiplier, and wherein the multiply is the first ALU operation and the add is the second ALU operation, and wherein the first bypass indication includes a first indication indicating whether or not the multiplier is bypassed and a second indication indicating whether or not the adder is bypassed (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0090]; [0313]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 3, Vorbach and Shim teach/suggest all the claimed features of claim 2 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the given processing element further includes a memory location storing the second input operand, wherein an output of the adder is written back to the memory location, whereby the ALU circuit performs a multiply-accumulate operation in the memory location responsive to the first indication not indicating bypass and the second indication not indicating bypass (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 4, Vorbach and Shim teach/suggest all the claimed features of claim 3 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the ALU circuit is configured to disable the multiplier and pass the plurality of input operands to the adder responsive to the first indication indicating that the multiplier is bypassed (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0090]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 5, Vorbach and Shim teach/suggest all the claimed features of claim 3 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the ALU circuit is configured to disable the adder and pass the multiplier result to an output of the ALU circuit responsive to the second indication indicating that the adder is bypassed (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0090]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

Vorbach and Shim teach/suggest all the claimed features of claim 3 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the ALU circuit is configured to write one of the plurality of input operands to the memory location responsive to the first indication indicating bypass, the second indication indicating bypass, and the given instruction operation (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0090]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 7, Vorbach and Shim teach/suggest all the claimed features of claim 3 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the ALU circuit is configured to output the second input operand from the memory location responsive to the first indication indicating bypass, the second indication indicating bypass, and the given instruction operation (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0090]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 8, Vorbach and Shim teach/suggest all the claimed features of claim 1 above, where Vorbach and Shim further teach/suggest the coprocessor further comprising a decode unit configured to decode coprocessor instructions, wherein the Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features .

As per claim 9, Vorbach and Shim teach/suggest all the claimed features of claim 8 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the decode unit is configured to detect that the given coprocessor instruction excludes a multiply operation, and wherein the decode unit is configured to generate the first bypass indication to bypass a multiplier in the ALU circuit responsive to detecting that the given coprocessor instruction excludes the multiply operation (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 10, Vorbach and Shim teach/suggest all the claimed features of claim 8 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the decode unit is configured to detect that the given coprocessor instruction excludes an addition operation, and wherein the decode unit is configured to Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 21, claim 21 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

As per claim 22, Vorbach and Shim teach/suggest all the claimed features of claim 21 above, where Vorbach and Shim further teach/suggest the method comprising: wherein the ALU circuit comprises a multiplier and an adder, wherein the multiplier is configured to multiply the plurality of input operands, and wherein the adder is configured to add a second input operand to a result of the multiplier, and wherein the multiply is the first ALU operation and the add is the second ALU operation, and wherein the first bypass indication includes a first indication indicating whether or not the multiplier is bypassed and a second indication indicating whether or not the adder is bypassed, and wherein the given processing element further includes a memory location storing the second input operand, the method further comprising writing an output of the adder back to the memory location, whereby the ALU circuit performs a multiply-accumulate operation in the memory location responsive to the first indication Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 23, Vorbach and Shim teach/suggest all the claimed features of claim 21 above, where Vorbach and Shim further teach/suggest the method comprising: wherein the ALU circuit comprises a multiplier and an adder, wherein the multiplier is configured to multiply the plurality of input operands, and wherein the adder is configured to add a second input operand to a result of the multiplier, and wherein the multiply is the first ALU operation and the add is the second ALU operation, and wherein the first bypass indication includes a first indication indicating whether or not the multiplier is bypassed and a second indication indicating whether or not the adder is bypassed, and wherein the given processing element further includes a memory location storing the second input operand, wherein preventing the evaluation comprises: disabling the multiplier responsive to the first indication indicating that the multiplier is bypassed; and passing the plurality of input operands to the adder responsive to the first indication indicating that the multiplier is bypassed (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 24, Vorbach and Shim teach/suggest all the claimed features of claim 21 above, where Vorbach and Shim further teach/suggest the method comprising: wherein the ALU circuit comprises a multiplier and an adder, wherein the multiplier is configured to multiply the plurality of input operands, and wherein the adder is configured to add a second input operand to a result of the multiplier, and wherein the multiply is the first ALU operation and the add is the second ALU operation, and wherein the first bypass indication includes a first indication indicating whether or not the multiplier is bypassed and a second indication indicating whether or not the adder is bypassed, and wherein the given processing element further includes a memory location storing the second input operand, wherein preventing the evaluation comprises: disabling the adder responsive to the second indication indicating that the adder is bypassed; and passing the multiplier result to an output of the ALU circuit responsive to the second indication indicating that the adder is bypassed (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 25, Vorbach and Shim teach/suggest all the claimed features of claim 21 above, where Vorbach and Shim further teach/suggest the method comprising: wherein the ALU circuit comprises a multiplier and an adder, wherein the multiplier is configured to multiply the plurality of input operands, and wherein the adder is Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 26, Vorbach and Shim teach/suggest all the claimed features of claim 25 above, where Vorbach and Shim further teach/suggest the method comprising: wherein preventing the evaluation further comprises outputting the second input operand from the memory location responsive to the first indication indicating bypass and the second indication indicating bypass (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

Vorbach and Shim teach/suggest all the claimed features of claim 21 above, where Vorbach and Shim further teach/suggest the method comprising: wherein the coprocessor further comprises a decode unit, and the method further comprises: decoding, by the decode unit, coprocessor instructions; and generating, by the decode unit, the first bypass indication responsive to decoding a given coprocessor instruction that decodes to the instruction operation (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 28, claim 28 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Vorbach and Shim further teach/suggest the system comprising: a processor; and a coprocessor coupled to the processor, wherein the coprocessor operating accordingly (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40).

As per claim 29, Vorbach and Shim teach/suggest all the claimed features of claim 28 above, where Vorbach and Shim further teach/suggest the system comprising: wherein the ALU circuit comprises a multiplier and an adder, wherein the multiplier is configured to multiply the plurality of input operands, and wherein the adder is Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

Vorbach and Shim teach/suggest all the claimed features of claim 29 above, where Vorbach and Shim further teach/suggest the system comprising: wherein the ALU circuit is configured to output the second input operand from the memory location responsive to the first indication indicating bypass and the second indication indicating bypass (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 31, Vorbach and Shim teach/suggest all the claimed features of claim 1 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the plurality of processing elements are arranged in a first grid of one or more first rows and one or more first columns, wherein a given coprocessor instruction is defined to cause evaluation of a second plurality of processing elements arranged in a second grid of one or more second rows and one or more second columns, wherein the second grid includes more processing elements than the first grid, wherein the queue is configured to issue a second given instruction operation corresponding to the given coprocessor instruction a plurality of times to complete the given coprocessor instruction, wherein the plurality of processing elements perform a different portion of the given coprocessor instruction in each of the plurality of times that the second given instruction operation is issued (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0077]; [0090]; [0286]-[0288]; [0313]; [0887]; [0889]-Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.

As per claim 32, Vorbach and Shim teach/suggest all the claimed features of claim 1 above, where Vorbach and Shim further teach/suggest the coprocessor comprising: wherein the plurality of processing elements arranged in a grid of rows and columns, and wherein a second given instruction operation is either a matrix mode operation that causes computations in multiple rows of the grid or a vector mode operation that causes computations in a first row of the grid, and wherein the scheduler circuit is configured to concurrently issue a third given instruction operation with the second given instruction operation responsive to the second given instruction operation being the vector mode operation and further responsive to the third given instruction operation being the vector mode operation and using a second row of the grid different from the first row (Vorbach, Fig. 3a-3e; [0020]; [0022]-[0026]; [0036]; [0063]-[0065]; [0074]; [0077]; [0090]; [0286]-[0288]; [0302]; [0313]; [0887]; [0889]-[0900]; and Shim, Fig. 1-3; col. 1, l. 47 to col. 2, l. 25; col. 3, l. 37 to col. 6, l. 55; col. 7, ll. 1-40), wherein it would have been obvious for the resulting combination of the references to further implement the above claimed features.
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 03, 2021